Citation Nr: 1504894	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-32 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet (claimed as bilateral foot pain and fallen arches).

2.  Entitlement to service connection for left lower extremity peripheral neuropathy (also claimed as cold feet secondary to B12 deficiency, bilateral lower extremity paresthesia secondary to B12 deficiency, and numbness and tingling of both feet), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy (also claimed as cold feet secondary to B12 deficiency, bilateral lower extremity paresthesia secondary to B12 deficiency, and numbness and tingling of both feet), in include as due to an undiagnosed illness.
  
4.  Entitlement to service connection for headaches, to include as secondary to a service-connected condition.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for gastro-esophageal reflux disease (GERD) (also claimed as stomach ulcers, gastrointestinal infections and problems, abdominal cramping, nausea, pelvic pain, vomiting, lactose and food intolerance and unexplained abdominal disorders), to include as secondary to a service-connected condition.

7.  Entitlement to service connection for chronic urethritis (claimed as urinary tract infections, bladder problems and frequent urination), to include as secondary to a service-connected condition.

8.  Entitlement to service connection for erectile dysfunction (claimed as sexual dysfunction), to include as secondary to a service-connected condition.

9.  Entitlement to service for prostatitis, to include as secondary to a service-connected condition.

10.  Entitlement to service connection for dizziness (also claimed as vertigo), to include as secondary to service-connected condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to June 1995.  He served in the Southwest Asia theater of operations from October 1990 through April 1991.

These matters come before the Board of Veterans' Appeals (Board) from July 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2012, the Veteran testified before a Decision Review Officer at the RO and in October 2014, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  Transcripts of both proceedings appear in the Veteran's electronic claims file.

All issues except for entitlement to service connection for bilateral flat feet are   addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran denied foot trouble on several Reports of Medical History during service including upon separation from service; there is no objective evidence of complaints of or treatment for foot pain or any indication that flat feet were incurred in service or were caused by an injury during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral flat feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in July 2007 and September 2007 pre-adjudication letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

VA obtained the Veteran's service treatment records (STRs), personnel records and private treatment records.  The Veteran has not indicated there are any outstanding records that would be relevant to his service connection claim that have yet to be obtained.

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Here, the record lacks evidence establishing an in-service event or injury and there is sufficient evidence to decide the claim without a VA examination.
The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board concludes that no further assistance to the Veteran with the development of the evidence is required. 

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran's STRs do not contain a notation of flat feet, although the Veteran states he had flat feet upon separation from service and purchased shoe inserts to help with pain in his arches.  The May 1995 separation examination report does not include any foot abnormalities and on a May 1995 Retirement Report of Medical History, the Veteran did not indicate "foot trouble".  In addition, there is no indication in many years of treatment records for numerous other health concerns regarding pain in the Veteran's arches or that he had flat feet.  General examinations of the Veteran over the years did not identify flat feet or symptoms relating to such disability.  

The Board recognizes that the Veteran's Military Operational Specialty was as a medic and that he served in the military for nearly two decades.  Nonetheless, the Board finds that the criteria for service connection have not been met because there is no evidence establishing an in-service injury or any mention of the presence of the disability during service.  The Board finds that the contemporaneous evidence provided upon separation from service is more probative than the Veteran's recent statements made in support of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Veteran's recent statements as to the onset of flat feet are not consistent with the information provided by the Veteran during service.  See Caluza v. Brown, 7 Vet. App. at 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence of record).  

For these reasons, the Board finds the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral flat feet is denied.


REMAND

Reasons for Remand: To schedule the Veteran for VA examinations and to obtain medical opinions.

In September 2008, the Veteran underwent a general examination in connection with having served in the Gulf War.  This examination addressed headaches, prostatitis, urethritis and erectile dysfunction.  As explained further below, in March 2010, the Veteran had an examination of his ears to attempt to identify pathology that could explain the cause of dizziness or vertigo.  There are no medical opinions in the record regarding the etiology of numbness and tingling in the feet, hemorrhoids or GERD.

Initially, the Board notes that the Veteran is already service-connected for numerous disabilities, to include cervical strain, lumbar strain, myalgia, bilateral pinguecula with dry eye, fatigue, irritable bowel syndrome (IBS), somatization disorder, right tibia stress fracture, costochondritis, glaucoma, Lyme disease, tachycardia, seborrheic dermatitis and left wrist ganglion cyst.  In addition, he is service-connected for arthralgia of the bilateral wrists, bilateral shoulders, bilateral hips, bilateral elbows, bilateral ankles and bilateral knees.  

The Court of Veterans Claims has held that when determining service connection, all potential theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Under section 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In addition, service connection may be granted for a disability resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more after the date on which the veteran last performed service in the Southwest Asia theater of operations.

When deciding to remand the claims at issue in this appeal, the Board is seeking further information by way of VA examinations and additional medical opinions to satisfy VA's duty to assist the Veteran in fully developing his claims.

The Board will address each issue in turn keeping in mind that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A.  Numbness in the Right and Left Lower Extremities

The record reflects that the Veteran began experiencing symptoms of numbness in the lower extremities during service.  On a February 1995 Persian Gulf Illness Comprehensive Clinical Evaluation Program examination, the Veteran reported lower extremity paresthesia.  In a September 1997 treatment record, he reported intermittent numbness in his legs.  Lay and medical evidence indicates that symptoms of numbness, tingling and cold feet have continued from that time to the present.  The Veteran believes his symptoms may be secondary to the B-12 deficiency that was identified in service around the time he was diagnosed with Lyme disease.

Here, there is evidence of a current disability and evidence of continuing symptoms which may be related to service.  The Board finds that without a medical opinion as to what the Veteran's symptoms represent and their likely etiology, there is not enough information of record to make a decision on the claim.

The Veteran has not had a VA examination of his peripheral nerves and there is no medical opinion of record that specifically discusses the Veteran's circulation problems related to the coldness, tingling and numbness in his feet.  The Board finds it appropriate to remand the claims regarding the Veteran's right and left lower extremity symptoms to schedule him for a VA examination and to clarify whether he has peripheral neuropathy, paresthesia and/or some other diagnosable disability causing his symptoms.  If a diagnosis cannot be rendered, the examiner should consider whether one of the Veteran's numerous service-connected disabilities may be causing numbness, tingling or a sensation of cold in his lower extremities bilaterally.  In addition, if a diagnosis cannot be rendered, the examiner should consider whether the symptoms are due to an undiagnosed illness acquired while serving in the Persian Gulf.  If a diagnosis is made, the examiner should opine as to whether the disability had its onset in service, was at least as likely as not caused by some event or injury in service or whether the Veteran's disability is proximately due to or the result of a service-connected disease or injury.

When considering the theory of secondary service connection, the examiner and subsequently the RO should note the comment in the Veteran's September 2008 Gulf War Examination Report that "symptoms of Lyme disease, particularly musculoskeletal complaints and neurologic complaints including peripheral neuropathies are known to increase even after adequate treatment of Lyme disease though there is not evidence of continuing infection."  See September 2008 Worksheet for Chronic Fatigue Syndrome associated with Gulf War Examination.

B.  Headaches

The Veteran's STRs show treatment for headache in January 1995.  The Veteran indicated at his April 2012 hearing before a Decision Review Officer that beginning in 1992 or 1993, after his return from Southwest Asia, the Veteran had severe headaches once or twice a week that involved sharp pains and blurred vision.  He indicated that similar symptoms have continued since service and he now takes 3 or 4 different medications.

Although the Veteran did not indicate that he experienced "frequent or severe headache" on his May 1995 Report of Medical History upon separation from service, evidence suggests that chronic headaches, or migraines, may be secondary to his service-connected Lyme disease and/or fatigue (claimed as chronic fatigue syndrome).  During the Veteran's Gulf War Examination in September 2008, the Veteran reported having daily headaches.  These headaches were described as being part of a diagnosis of chronic fatigue syndrome.  The examiner stated his opinion that the criteria for chronic fatigue syndrome, to include headaches, "are consistent with the veteran's reported worsening symptoms of Lyme disease which was documented as having occurred in the military."

Current medical records show continuing complaint of and treatment for headaches.   

The Board notes the Veteran has not had a VA examination to specifically consider the likely etiology of his continuing headaches and whether they are a disability in and of themselves, a symptom of some other disability or secondary to a service-connected disability.  There is credible lay and medical evidence of record that headaches began during service and have continued to the present.  There is also evidence that the headaches may be secondary to a service-connected disability, to include Lyme disease and/or fatigue.

The Board will remand the claim to seek clarification as to whether headaches are a separate disability, such as migraines, or if they are a symptom caused by some other disability.  Without a medical opinion on these issues, there is not currently enough evidence to make a fully informed decision on the claim.  

C.  Hemorrhoids

At his hearing before the Board, the Veteran indicated his belief that he got hemorrhoids after riding 30 or 40 miles on a truck fender in service and that he treated himself.  He indicates he had hemorrhoids upon separation from service, although the examiner did not write it down.  He indicated having a flare-up three years previously and that he continues to self-medicate.

Recent treatment records do not contain a diagnosis or any notation of hemorrhoids, attendant symptoms or residuals.  In the September 2008 Gulf War Examination report,  the examiner noted there was no evidence of hemorrhoidal disease, fissure or fistula.  However, a May 2007 colonoscopy report indicated scattered diverticular and moderate non-bleeding internal hemorrhoids.   

The evidence is unclear whether the Veteran has a current disability or residuals.  In addition, The Board notes the Veteran is service connected for IBS and his claims for service connection for GERD and prostatitis are being remanded herein.  The Board cannot make its own medical determinations as to whether hemorrhoids may be affected by any of these disabilities.  In addition, a medical practitioner may be able to opine as to the nature and likely etiology of the Veteran's hemorrhoids, if any, given the evidence that the Veteran has recurrent hemorrhoids and that hemorrhoids had their onset due to a specific injury during service.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).

D.  GERD

The Veteran contends he has GERD or attendant abdominal symptoms as a result of service, to include on account of his service-connected somatization disorder.  In the alternative, he alleges that the indigestion and heartburn he experienced in service might have been due to taking nerve agents, to include Cipro and Bromine, on a daily basis while in the Southwest Asia theater of operations.  See April 2012 Decision Review Officer Hearing Transcript.

STRs note treatment for gastritis in May 1984 and for diarrhea, nausea and vomiting in May 1994.  Recent evidence shows a diagnosis of GERD.

The only medical opinion of record concerning a possible relationship between digestive problems and the Veteran's service-connected somatization disorder appears in the September 2008 VA Mental Health Examination report.  The examiner identified that the Veteran slept very little and reported daily stomach pains.  As to whether a digestive condition was secondary to somatization disorder, the examiner explained he could not provide an opinion without resort to mere speculation.

The Veteran did have an examination of his intestines in September 2008 when he was claiming service connection for IBS as an undiagnosed condition caused by environmental exposures in the Gulf.  The Veteran indicated he received in-service treatment "with hallway consults" by doctors in the clinics he ran as a medic.  He indicated taking various medications that were available to him there. He stated that GERD was "well controlled with over-the-counter Pepcid."  The examiner diagnosed IBS and opined that its onset was in service.

There is no opinion of record as to whether GERD had its onset in service, was due to service in the Gulf, or is secondary to another service-connected disability.  The Board will remand the claim pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006) to schedule the Veteran for a VA examination to determine the likely etiology of his diagnosed GERD.

E.  Urethritis/Recurrent urinary tract infections (UTIs)

The STRs indicate a complaint of frequent urination in February 1994.  The Veteran contends he has had recurrent UTIs once or twice a year since service.  He believes this is either secondary to another service-connected disability or secondary to taking medications, to include Cipro and Bromine, while serving in the Gulf.

A VA examiner in September 2008 examined the Veteran and reviewed the record and determined that because there was no objective medical evidence of urethritis in the year or years immediately following military service to resolve the question of whether urethritis was caused by or related to military service would require resort to mere speculation.  The examiner came to this same conclusion regarding recurrent UTIs.  

A VA examination of the Veteran's spine in March 2010 noted urinary urgency and frequency every 1 to 2 hours.  The examiner found, however, that there was no current objective evidence that the urinary symptoms were related to his spine conditions.  The examiner noted he had stones in his gallbladder in 2011 and a cholecystectomy in January 2012.  A private treatment record dated in December 2011 indicates frequent urination and an assessment of cholelithiasis.

The Board will remand the claim for another VA examination to solidify the diagnosis of urethritis and obtain an opinion regarding its possible etiology in light of the Veteran's contentions.
F.  Erectile Dysfunction

At his hearing before the Board, the Veteran indicated erectile dysfunction started in the 1990s and that he began using Viagra when it came on the market in 2001.  The Veteran believes the disability is part of Gulf War Syndrome because his symptoms started around the time he was serving in Southwest Asia.  He also questioned whether it could be related to another of his service-connected disabilities.  

It is unclear exactly when the Veteran began to experience erectile dysfunction and it was not mentioned on an October 1985 Comprehensive Clinical Evaluation Program Patient Questionnaire that asked questions regarding reproductive history.  However, on examination in September 2008, a VA examiner recognized mild erectile dysfunction caused by testicular atrophy.  The examiner concluded that resolving the question of whether erectile dysfunction was caused by or related to military service would require resort to mere speculation given that there was no objective medical evidence of a diagnosis of ED in the year or years immediately following separation from service.

The Board finds such opinion inadequate given the possibility that ED may be secondary to an already service-connected condition or to a condition that is the subject of a claim being remanded by way of this decision.

Based on the foregoing, the Board will remand the claim for a medical opinion as to the likely etiology of the Veteran's erectile dysfunction, to possibly include as secondary to an already service-connected disability.  If appropriate, this opinion could potentially be provided by the examiner or examiners who provides/provide opinions regarding the Veteran's other disabilities, to include GERD, prostatitis and urethritis.

G.  Prostatitis 

There is evidence of record that the Veteran currently has prostatitis.  In February 2003, the Veteran initiated care with the VA; he indicated he had been receiving treatment for the past year for prostatitis.   A VA treatment record dated in May 2003 indicated a diagnosis of chronic prostatitis, although the Veteran indicated it was resolved and he was no longer taking any antibiotics.  A private treatment record dated the same month corroborated such finding.  In September 2009, the Veteran sought treatment for a recurrence of prostatitis for which medication had been prescribed.  

On examination in September 2008, a VA examiner recognized chronic prostatitis.  The examiner concluded that resolving the question of whether it was caused by or related to military service would require resort to mere speculation given that there was no objective medical evidence of a diagnosis of prostatitis in the year or years immediately following separation from service. The evidence does not suggest that prostatitis had onset in service, but, there is no medical opinion as to whether service connection may be warranted on a secondary basis.  Thus, the Board will remand the claim for an addendum medical opinion which, if appropriate, may be provided by an examiner addressing the Veteran's other intestinal conditions.

H.  Dizziness

The Board notes that the Veteran initially claimed service connection for dizziness in April 2007.  This claim was denied in the October 2008 rating decision.  The Veteran filed a notice of disagreement in July 2009.  Thereafter, in August 2009, the Veteran filed a statement in support of claim seeking service connection for vertigo.  The RO interpreted this as a claim to reopen his claim for service connection for dizziness.  In July 2010, the RO confirmed and continued the October 2008 denial of service connection for "vertigo (previously claimed as dizziness)" because no new and material evidence had been submitted.  The Board notes that the issue was already on appeal and that no final decision has been rendered.  The Veteran need not have provided new and material evidence to allow consideration of his vertigo/dizziness claim and it is properly before the Board. 

The Veteran contends he experiences occasional dizziness, along with nausea, and that this started in the early 1990s around the time he was stationed in the Gulf.  The Veteran underwent an examination of his ears in March 2010 following his July 2009 claim for service connection for vertigo.  No objective pathology was found and the examiner determined that vertigo (previously claimed as dizziness) was not secondary to Lyme disease because the onset was prior to a Lyme disease diagnosis in February 1995.  

The Board finds there is not enough evidence to decide the claim.  Initially, it is unclear whether "dizziness" is a disability or rather a symptom of some other diagnosis, to include one that is service-connected.  Pursuant to the principals set forth in McLendon, supra, the Board will remand the claim for a VA examination to clarify whether the Veteran's dizziness/vertigo is a diagnosable disability or a symptom of a service-connected disability, a nonservice-connected disability or an undiagnosed illness related to the Veteran's service in the Gulf.  In addition, the Board will seek an opinion as to the likely etiology of the dizziness/vertigo based on a medical examiner's review of the record.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment relevant to the claims being remanded that are not already of record.  Request any records properly identified by the Veteran.  

3.  After records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and etiology of his right and left lower extremity peripheral neuropathy.

The electronic claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were reviewed.

Any tests and studies deemed helpful by the examiner should be conducted.

After review of the record and examination of the Veteran, the examiner should opine as to the following:

(1) Does the Veteran have peripheral neuropathy, paresthesia and/or some other diagnosable disability causing the reported symptoms in his right and left lower extremities?  

(2) If a diagnosis cannot be rendered, the examiner should consider whether one of the Veteran's numerous service-connected disabilities may be causing numbness, tingling or a sensation of cold in his lower extremities bilaterally or whether the symptoms may be caused by a disability that is not service-connected.  

In addition, if a diagnosis cannot be rendered, the examiner should consider whether the symptoms are due to an undiagnosed illness acquired while serving in the Persian Gulf.

(3) If a diagnosis is made, the examiner should opine 
as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability was incurred in or aggravated by his military service, to include as secondary to any of his service-connected disabilities.  If a service-connected disability aggravated, contributed to or accelerated the Veteran's disability, the reviewer must state to what extent the disability did so.

The examiner should note the comment in the Veteran's September 2008 Gulf War Examination Report that "symptoms of Lyme disease, particularly musculoskeletal complaints and neurologic complaints including peripheral neuropathies are known to increase even after adequate treatment of Lyme disease though there is not evidence of continuing infection."  

In addition, the examiner should recognize and, if appropriate, comment on the Veteran's contention that his symptoms are related to a B12 deficiency that was noted in service; service connection for such deficiency has not been granted.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

Additionally, aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.

A clear rationale for all opinions is required. If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and etiology of his recurring headaches, to include as secondary to a service-connected disability or as evidence of an undiagnosed illness stemming from service in the Persian Gulf War.

The electronic claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were reviewed.

Any tests and studies deemed helpful by the examiner should be conducted.

After review of the record and examination of the Veteran, the examiner should opine as to the following:

(1) Does the Veteran have a diagnosis of migraines or are headaches more likely than not a symptom of another disability?  

(2) If a diagnosis cannot be rendered, the examiner should consider whether one of the Veteran's numerous service-connected disabilities may be causing headaches or whether the headaches may be caused by a disability that is not service-connected. 

In addition, if a diagnosis cannot be rendered, the examiner should consider whether the headaches are due to an undiagnosed illness acquired while serving in the Persian Gulf.  

(3) If a diagnosis is made, the examiner should opine 
as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability was incurred in or aggravated by his military service, to include as secondary to any of his service-connected disabilities, to include Lyme disease and/or fatigue (claimed as chronic fatigue syndrome).  If a service-connected disability aggravated, contributed to or accelerated the Veteran's disability, the reviewer must state to what extent the disability did so.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

Additionally, aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.

A clear rationale for all opinions is required. If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  After records have been obtained to the extent available, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and etiology of his hemorrhoids, GERD, urethritis/recurrent UTIs, ED and prostatitis,  to include as secondary to service-connected disabilities.

***If it is not appropriate for these disabilities to be addressed in the course of one examination, the Veteran should be scheduled for separate examinations.

The electronic claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were reviewed.

Any tests and studies deemed helpful by the examiner should be conducted.

Initially, the examiner should confirm whether the Veteran currently has hemorrhoids or residuals of hemorrhoids.  All residuals should be described in detail. 

The examiner should also confirm a diagnosis of urethritis.

After review of the record and examination of the Veteran, FOR EACH DISABILITY LISTED, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the disability was incurred in or aggravated by his military service, to include as secondary to any of his service-connected disabilities.  If a service-connected disability aggravated, contributed to or accelerated the disability in question, the reviewer must state to what extent the disability did so.

A separate opinion must be rendered as to (1) hemorrhoids, (2) GERD, (3) urethritis/recurrent UTIs, (4) ED and (5) prostatitis.

***The examiner should also indicate whether any of these disabilities are related to each other and, if so, in what way.

*** The examiner should also note the Veteran's contention that GERD and/or urethritis may have been caused by the necessity of taking nerve agents, to include Cipro and Bromine, on a daily basis while serving in the Persian Gulf.  The examiner should render an opinion as to the merit of that theory.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

Additionally, aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.

A clear rationale for all opinions is required. If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After records have been obtained to the extent available, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and etiology of his recurring dizziness (also claimed as vertigo), to include as secondary to a service-connected disability or as evidence of an undiagnosed illness stemming from service in the Persian Gulf War.

The electronic claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were reviewed.

Any tests and studies deemed helpful by the examiner should be conducted.

After review of the record and examination of the Veteran, the examiner should opine as to the following:

(1) Does the Veteran have a diagnosis of a disability that is manifested by dizziness/vertigo or is dizziness/vertigo more likely than not a symptom of another disability?  

(2) If a diagnosis cannot be rendered, the examiner should consider whether one of the Veteran's numerous service-connected disabilities may be causing dizziness/vertigo or whether dizziness/vertigo may be caused by a disability that is not service-connected.
In addition, if a diagnosis cannot be rendered, the examiner should consider whether the dizziness/vertigo is due to an undiagnosed illness acquired while serving in the Persian Gulf.  

(3) If a diagnosis is made, the examiner should opine 
as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability was incurred in or aggravated by his military service, to include as secondary to any of his service-connected disabilities, to include Lyme disease.  If a service-connected disability aggravated, contributed to or accelerated the Veteran's disability, the reviewer must state to what extent the disability did so.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

Additionally, aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.
A clear rationale for all opinions is required. If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Thereafter, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


